Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-18-00502-CR

                                           Ronardo FAIRLY,
                                               Appellant

                                                   v.

                                          The STATE of Texas,
                                                Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013CR3148
                              Honorable Joey Contreras, Judge Presiding

Opinion by:       Beth Watkins, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: September 11, 2019

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Ronardo Fairly pled guilty to retaliation, and the trial court deferred a finding of guilt,

suspended Fairly’s sentence, placed him on community supervision for five years, and assessed a

fine of $500. The State later moved to revoke Fairly’s community supervision on two grounds.

At a hearing on the motion to revoke, appellant pled “true” to violating one of the conditions of

his community supervision.         The trial court then revoked Fairly’s community supervision,

adjudicated him guilty, sentenced him to ten years’ confinement, and assessed a fine of $500.
                                                                                       04-18-00502-CR


       Fairly’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes the

appeal has no merit. Counsel provided Fairly with a copy of the brief and informed him of his

right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex.

App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). Fairly filed a pro se brief, and the State waived filing a response.

       After reviewing the record and briefs, we agree the appeal is frivolous and without merit.

The judgment of the trial court is affirmed. Appellate counsel’s request to withdraw is granted.

Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute counsel will be appointed.

Should Fairly wish to seek further review of this case by the Texas Court of Criminal Appeals,

Fairly must either retain an attorney to file a petition for discretionary review or Fairly must file a

pro se petition for discretionary review. Any petition for discretionary review must be filed within

thirty days from the later of: (1) the date of this opinion; or (2) the date the last timely motion for

rehearing is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary

review must be filed in the Texas Court of Criminal Appeals. See id. R. 68.3. Any petition for

discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See id. R. 68.4.

                                                   Beth Watkins, Justice

DO NOT PUBLISH




                                                 -2-